



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salmon, 2013 ONCA 203

DATE: 20130402

DOCKET: C53928

MacPherson, Blair and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Courtney Salmon

Respondent

Michael Bernstein, for the appellant

Dirk Derstine and Ariel Herscovitch, for the respondent

Heard and released orally: March 28, 2013

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice dated June 1, 2011.

ENDORSEMENT

[1]

The Crown appeals from the ruling of the trial judge staying 17 charges
    against the respondent for a variety of offences, including human trafficking,
    living on the avails of prostitution, and offences relating to the possession
    and use of forged identification. The trial judge found that the police had
    fabricated evidence to make it appear that two pieces of false identification
    in the name of the complainant had been found in the respondents wallet at the
    time of his arrest, and that at least one police officer then lied about it in
    testimony. In fact the complainant had left the pieces of identification at the
    police station.

[2]

The trial judge found there had been an abuse of process and a violation
    of his section 7
Charter
rights. He stayed the proceedings on the
    basis that the police fabrication of evidence such as he found occurred in this
    case, so clearly contravened fundamental notions of justice and undermined the
    integrity of the criminal judicial process that it was necessary to dissociate
    the court from the continued prosecution of the case.

[3]

We are not persuaded that the trial judge made palpable and overriding
    errors in reaching his findings of fact and credibility.

[4]

First, the Crown submitted that the trial judge failed to consider there
    had been disclosure of the complainants statement that false identification
    had been in her possession and she had turned it over to the police. The Crown
    argues that since the complainant clearly stated that she possessed the
    identification it was highly improbable the police would attempt to plant the
    identification on the respondent. The Crown, however, could not show us that
    the complainant did state in her disclosed statement that she was in possession
    of her fake drivers licence and Canadian citizenship certificate and that she
    turned them over to the police. The most that can be said is that the fact that
    she did turn the fake identification to the police could be inferred on a
    careful reading of her statement and testimony at the preliminary inquiry. In
    any event, the trial judge noted the complainant had turned the fake
    identification over to the police and specifically stated that he had been
    mindful of the inherent probabilities or improbabilities. We would not give
    effect to this ground of appeal.

[5]

The Crown argued that the trial judge misplaced the burden of proof. In
    advancing this argument the Crown relies on the trial judges statement in
    order to find that there is an innocent explanation for what occurred, I would
    need to accept as accurate Constable Wangs evidence before me, as well as the
    evidence of a number of other police officers. When read in context, this
    statement provides no support for the Crowns argument that he placed an onus
    on the police to provide an innocent explanation for what occurred. The trial
    judge paid close attention to the burden of proof. It is clear he made no error
    when his reasons are read a whole.

[6]

The Crown argued the trial judges reasoning was illogical and could not
    stand because he found there was sufficient evidence to prove there was a
    scheme to fabricate and cover up evidence, but not enough evidence to identify
    which officers were involved in the conspiracy. We see no logical faults in the
    trial judges reasoning in this regard.

[7]

In our view, the evidence in the record provided adequate support for
    the factual findings of the trial judge and supported his conclusion on a
    balance of probabilities. We are not persuaded he made any palpable or
    overriding errors in reaching them.

[8]

The trial judges findings and conclusions led directly to the
    conclusion that there was an abuse of process and a violation of the
    respondents s. 7 rights.

[9]

The Crown argues that in fashioning the remedy, the trial judge failed
    to take into account societys interest in the prosecution of these serious
    charges. The Crown points to the trial judges statement that: The fabrication
    of evidence is an affront to decency and fair play. It precludes any further
    investigation of the societal interest in the prosecution of the case. The key
    word here, however, is the word further. This, together with his reasons read
    as a whole, shows that the trial judge did have in mind the societal interest
    in the prosecution of the case. A balancing of interests is apparent in his
    finding that the police conduct in this case was so egregious that only a stay
    could serve societys interest in preserving the integrity of the judicial
    system.

[10]

We
    have not been persuaded the trial judge made any errors. The appeal is
    dismissed.

J.C. MacPherson J.A.

R.A. Blair J.A.

R.G. Juriansz J.A.


